Opinion by
Mollison, J.
According to the record, the petitioning company found itself in short supply of certain automotive products used for service replacement which is customarily manufactured in the United States and requested its *401subsidiary company, the exporter, to furnish them. It appeared that this was the first instance of such a happening and the officials of the exporting and importing companies, as well as of the customs brokerage firm which handled the transaction, conferred several times with the appraiser of merchandise at the port of Port Huron relative to the proper values at which the goods should be entered. The merchandise was entered at the values arrived at as a result of the conferences and was appraised at such values. Reappraisement was subsequently called for by the collector upon the ground that certain expenses and taxes should have been included in the item of general expenses. When the cases were called for trial, they were submitted for decision upon a stipulation of counsel fixing values higher than those at which the merchandise had been entered and appraised. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was-therefore granted.